Citation Nr: 1427664	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, claimed as the result of military sexual trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to May 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in May 2012 for additional development.  This matter now returns to the Board for appellate consideration.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional relevant documents located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the May 2012 remand directed that the RO/AMC request that the Veteran provide additional details regarding her claimed stressor so that the RO/AMC could obtain records of any proceedings related to misconduct, harassment, or other inappropriate behavior.  Although the Veteran did not provide the name of the drill instructor involved, she did provide the month in which the alleged incident occurred.  The Board finds that this is sufficient information to warrant an attempt to obtain relevant records.  

Additionally, in the May 2012 remand, the Board directed that the Veteran be afforded a VA psychiatric examination.  The Board directed that the examiner specify in the report that the claims file and Virtual VA records have been reviewed.  The October 2012 examiner failed to specify that Virtual VA records were reviewed.  Although the examiner noted that pertinent information from collateral sources was reviewed, including a September 2012 VA treatment note, it is not clear that all of the pertinent records in Virtual VA were reviewed, as the examiner did not comment on other pertinent VA treatment records, including those from May and February 2012 and December 2011.  

Moreover, when VA provides an examination it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, the examiner based her negative etiology opinion on the onset of the diagnosed disorders many years after service, but did not fully explain how she came to the conclusion that onset (rather than treatment) of the disorders occurred many years after service, nor did she comment on the Veteran's statements indicating that she began experiencing symptoms before seeking treatment or December 2011 and February 2012 VA treatment records indicating that the Veteran threatened to kill herself when she was 30.  

Additionally, the examiner did not provide an adequate explanation for her conclusion that the claimed stressor is not adequate to support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA or other inpatient or outpatient treatment records subsequent to August 2012, the date of the most recent evidence of private medical treatment of record, and associate them with the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to secure those records must be documented in the claims file and proper notice must be provided to the Veteran and her representative.

2.  Contact the appropriate service department and/or record storage facility and request copies of any and all records of proceedings taken against drill instructors at Fort Dix for misconduct, harassment, or any other inappropriate behavior alleged to have occurred in August 1980.  All attempts to obtain such records must be documented in the claims file.  If no such records are located, make a finding that the records do not exist or that further attempts to obtain them would be futile and associate it with the claims file.  Provide the Veteran and her representative proper notice in accordance with 38 C.F.R. § 3.159(e).  

3.  After any additional records are obtained and associated with the claims file, but whether or not additional records are obtained, schedule the Veteran for a VA psychiatric examination with an examiner who has not previously examined her in connection with this claim.  The claims file and Virtual VA records must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any current acquired psychiatric disorders, to include posttraumatic stress disorder.  The examiner must provide a full explanation of why the stressor claimed by the Veteran does or does not meet Criterion A (i.e., whether it is adequate to support a diagnosis of posttraumatic stress disorder).  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder had onset during or is caused by the Veteran's period of active military service.  

(c)  Provide a complete rationale for any opinion offered, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner is advised that the Veteran is competent to report symptoms and that her statements regarding the onset of symptoms related to any current acquired psychiatric disorders should be addressed.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand and that the examiner has documented consideration of all pertinent records in Virtual VA.  If the report is deficient in any manner, implement corrective procedures at once.  

5.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



